UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-6705 MRW Date September 24, 2019

 

Title Patricia Sue Williams v. Harihar P. Agarwal

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Smart / Reporter
Attorneys Present for Plaintiff: Attomeys Present for Defendant:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSING CASE

Plaintiff filed a notice of voluntary dismissal in this case. (Docket # 14.) This action is dismissed
with prejudice in its entirety.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
